UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1781


CAROLYN E. O’CONNOR,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:14-mc-00004-JRS)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carolyn E. O’Connor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carolyn E. O’Connor appeals the district court’s order

denying   her    motion     to    proceed       in    forma   pauperis        because      she

failed to comply with a pre-filing injunction imposed by that

court   in   2006.         We    have    reviewed       the     record    and    find       no

reversible      error.      Accordingly,         we    deny     leave    to    proceed      in

forma   pauperis     and    dismiss      the     appeal.         O’Connor       v.    United

States, No. 3:14-mc-00004-JRS (E.D. Va. filed June 17, 2014,

entered Aug. 4, 2014).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and        argument    would    not        aid   the

decisional process.



                                                                                DISMISSED




                                            2